UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- x

In re:
                                                               Case No. 19-10747 (shl)
JEFFREY LEW LIDDLE,

                               Debtor.
---------------------------------------------------------- x

                                     CERTIFICATE OF SERVICE

I hereby certify that on the date shown below, I caused to be served true copies of the within
MONTHLY OPERATING REPORT [ECF No. 80] via first-class mail upon all creditors listed
in Exhibit 1 and all of the following interested parties via first-class mail and e-mail:

Andrea B. Schwartz
Office of the United States Trustee (Region 2)
U.S. Federal Office Building
201 Varick Street, Room 1006
New York, NY 10014
Email: andrea.b.schwartz@usdoj.gov
and USTPRegion02.NYECF@USDOJ.GOV

Counsel Financial II, LLC
c/o David H. Wander, Esq.
Davidoff Hutcher & Citron LLP
605 Third Avenue
New York, NY 10158
Email: dhw@dhclegal.com

Diane Nardone, Esq.
Escrow Agent
11 Fifth Avenue
New York, NY 10003
Email: dcnardone@gmail.com

Arnold E. Reiter, Esq.
Attorney for Tara J. Liddle
Reiter Law Firm
75 Montebello Road
Suffern, New York 10901
Email: areiter@reiterlawfirm.com



B4992418.1
                                       -2-


Randolph E. White
White & Wolnerman, PLLC
950 Third Avenue, 11th Floor
New York, New York 10022
Email: rwhite@wwlawgroup.com

Jeffrey K. Cymbler
NYS Department of Taxation & Finance
15 MetroTech Center
Brooklyn, NY 11201
Email: Jeffrey.Cymbler@tax.ny.gov

 Dated: May 16, 2019                   FOLEY HOAG LLP
 New York, New York
                                       /s/ Alison D. Bauer
                                       Alison D. Bauer
                                       William F. Gray, Jr.
                                       FOLEY HOAG LLP
                                       1301 Avenue of the Americas
                                       25th Floor
                                       New York, NY 10019
                                       Telephone: 646-927-5500
                                       abauer@foleyhoag.com
                                       wgray@foleyhoag.com

                                       Proposed Attorneys for Debtor




B4992418.1
EXHIBIT 1
Label Matrix for local noticing   NYS Department of Taxation & Finance         White & Wolnerman, PLLC
0208-1                            15 MetroTech Center                          950 Third Avenue, 11th Floor
Case 19-10747-shl                 Brooklyn, NY 11201-3818                      New York, NY 10022-2775
Southern District of New York
Manhattan
Thu May 16 12:52:36 EDT 2019
Manhattan Division                800 Third Avenue Associates LLC              American Express National Bank
One Bowling Green                 10 East 40th Street, 46th Floor              c/o Becket and Lee LLP
New York, NY 10004-1415           New York, NY 10016-0301                      PO Box 3001
                                                                               Malvern PA 19355-0701


Andrea M. Paparella               Anthony Losquadro                            Aphrodite Cleaners
150 West 28th Street, Ste. 1603   4986 SouthEast Inkwood Way                   30 University Place
New York, NY 10001-6179           Hobe Sound, FL 33455-7846                    New York, NY 10003-4530



Arnold Reiter, Esq.               Audi Financial Services                      (p)BANK OF AMERICA
Attorney for Tara Liddle          P.O. Box 5205                                PO BOX 982238
75 Montebello Road                Carol Stream, IL 60197-5205                  EL PASO TX 79998-2238
Suffern New York 10901-3746


Bellringer Communications         Benjamin Motors, Inc.                        Blaine H. Bortnick
830 County Rd 39                  1172 Willis Avenue                           266 West 12th Street
Southampton, NY 11968-5226        PO Box 149                                   New York, NY 10014-1912
                                  Albertson, NY 11507-0149


Blank Rome LLP                    Brett Losquadro c/o South Shore Auto Works   Brooks Brothers
Attn: Finance Department          19 The Green                                 P.O. Box 9001006
One Logan Square                  Shirley, NY 11967-2908                       Louisville, KY 40290-1006
130 North 18th Street
Philadelphia, PA 19103-2768

Christine A. Palmieri             Citi Cards - Mastercard                      Corporate Habitat NY LLC
421 Stellar Avenue                PO Box 9001037                               420 Madison Avenue
Pelham, NY 10803-2124             Louisville, KY 40290-1037                    Suite 1001
                                                                               New York, NY 10017-1188


Counsel Financial Holdings LLC    DAVIDOFF BUTCHER & CITRON LLP                David I. Greenberger
6400 Main Street, Ste. 120        Attorneys for Counsel Financial II, LLC      69 West 9th Street
Williamsville, NY 14221-5858      605 Third A venue                            Apt. 5GH
                                  New York, NY 10158                           New York, NY 10011-8977


David M. Marek                    DeLage Landen Fin’l Services, Inc.           Department of the Treasury
228 Hamilton Avenue               880 Fifth Avenue, Ste. 1401                  Internal Revenue Service
Palo Alto, CA 94301-2583          New York, NY 10021-4951                      P.O. Box 7346
                                                                               Philadelphia, PA 19101-7346


Dept. of Treasury - IRS           DiSalvo Contracting Co. Inc.                 Diane C Nardone, Esq.
2 Metrotech Center                4214 Third Ave                               11 Fifth Avenue
Brooklyn, NY 11201-3846           Brooklyn, NY 11232-3602                      New York, NY 10003-4342
Discover Bank                             Discover Platinum Card                Doubles
Discover Products Inc                     PO Box 6103                           783 5th Ave #414
PO Box 3025                               Carol Stream, IL 60197-6103           New York, NY 10022-1012
New Albany, OH 43054-3025


Dr. Areta Podhororecki/Zen Chernyk        Dr. Erwin M. Siegel                   Dr. Gerald Curatola, DDS
44 St. Marks Place                        161 Madison Ave, 5th Fl.              521 Park Avenue
New York, NY 10003-8118                   New York, NY 10016-5421               New York, NY 10065-8140



Dr.   Irwin M. Siegel                     Dr. Yale Kroll                        Effat S. Emamian c/o Andrew Lavoott Blueston
161   Madison Avenue                      800 A Fifth Avenue, Ste. 502          233 Broadway, Ste 2702
5th   Floor                               New York, NY 10065                    New York, NY 10279-2702
New   York, NY 10016-5421


Eisner, LLP                               Ethan A. Brecher                      Excelsior P & H, Inc.
152 West 57th Street, 48th Floor          270 Park Avenue S                     PO Box 491
New York, NY 10019-3310                   Apt. 9-G                              1319 Speonk Riverhead Rd
                                          New York, NY 10010-6105               Speonk, NY 11972-0491


Globe Storage & Moving Co. Inc.           H. R. Culver Plumbing Company, Inc.   Hampton Pool Works, Inc.
665 Broadway, Ste. 301                    Box 175                               P.O. Box 323
New York, NY 10012-2351                   Westhampton, NY 11977-0175            Westhampton Beach, NY 11978-0323



Hann Financial Services                   Hurricane Irrigation LLC              Internal Revenue Service
1 Centre Drive                            PO Box 1344                           Department of the Treasury
Jamesburg, NJ 08831-1564                  Westhampton Beach, NY 11978-7344      Philadelphia, PA 19255-0430



J. Evans Landscape Design & Maintenance   JGalle Landscape Artistry             James A. Batson
PO Box 767                                158 West 10th Street, # 2             26 Old Oak Road
Westhampton Beach, NY 11978-0767          New York, NY 10014-3128               Darien, CT 06820-3029



James R. Hubbard                          James W. Halter                       Jeffrey K. Cymbler, Esq.
2308 Environ Way                          310 East 65th Street                  NYS Department of Taxation and Finance
Chapel Hill, NC 27517-4459                Apt. PHB                              District Tax Attorney
                                          New York, NY 10065-6731               15 MetroTech Center
                                                                                Brooklyn, NY 11201-3818

Kasowitz Benson Torres LLP                Kozeny & McCubbin, L.C. LLC.          Kramer Bros.
1633 Broadway                             Attorneys for VW Credit, Inc.         580 5th Avenue, #821
New York, NY 10019-6708                   12400 Olive Blvd Suite #555           New York, NY 10036-4725
                                          St. Louis, MO 63141-5460


LIG Capital                               Larry Hutcher, Esq.                   Leslie DiRusso
6400 Main Street, Ste. 120                Davidoff Hutcher & Citron LLP         13 West 9th Street, Apt 4
Williamsville, NY 14221-5858              605 Third Avenue                      New York, NY 10011-8903
                                          34th Floor
                                          New York, NY 10158-3499
Long Island Wine Transporters & Storage        (p)M&T BANK                           Marc A. Susswein
PO Box 70                                      LEGAL DOCUMENT PROCESSING             84 Edgewood Avenue
East Moriches, NY 11940-0070                   626 COMMERCE DRIVE                    Larchmont, NY 10538-2208
                                               AMHERST NY 14228-2307


Michael Barr                                   Michael E. Grenert                    NYS DEPT. OF LABOR
c/o Alan Heller                                200 Riverside Blvd. #14E              STATE OFFICE CAMPUS
Garvey Schubert Barer, P.C.                    New York, NY 10069-0911               BLDG #12, RM #256
100 Wall Street, 20th Floor                                                          ALBANY, NY 12240-0001
New York, NY 10005-3708

New York State Department of Taxation & Fina   Optimum                               PSEG Long Island
Bankruptcy Section                             PO Box 9256                           PO Box 9050
P O Box 5300                                   Chelsea, MA 02150-9256                Hicksville, NY 11802-9050
Albany New York 12205-0300


PSEGLI                                         Plantscape Property Design Inc.       Potenzano Irrigation & Lighting, Inc.
15 Park Drive,                                 7 Otis Road                           174 West 4th Street, # 298
Special Collections                            Islip Terrace, NY 11752-1905          New York, NY 10014-3817
Melville, NY 11747-3035


Quintus Von Bonin                              RASCO KLOCK PEREZ & NIETO, LLC        REITER LAW FIRM
131 Mercer Street, Apt 3A                      555 Fifth Avenue, 17th Floor          Attorneys for Tara Liddle
New York, NY 10012-3887                        New York, New York 10017-9254         75 Montebello Road
                                                                                     Suffern, New York 10901-3746


Receiver of Taxes                              Richard Kates & Carina Rao            Sea Breeze Tennis, Inc.
Town of Southampton                            47 Mercer Street, 5th Fl              9 Sue Lane
116 Hampton Road                               New York, NY 10013-2689               Riverhead, NY 11901-6605
Southhampton, New York 11968-4998


Smyth Nora, LLP                                Suffern, New York 10901               Swezey Fuel
143 Main Street                                SCWA                                  51 Rider Avenue
Huntington, NY 11743-6986                      PO Box 1149                           Patchogue, NY 11772-3953
                                               Newark, NJ 07101-1149


The Wine and Food Society, Inc. New York       Time Warner Cable of NYC              Tom Covino
14 OBrien Court                                PO Box 11820                          5 Quantuck Bay Lane
Bedminster, NJ 07921-2686                      Newark, NJ 07101-8120                 Westhampton Beach, NY 11978-1600



Twin Forks Movers and Storage                  United States Trustee                 VW Credit Leasing, Ltd
South Fork Storage Corp.                       Office of the United States Trustee   c/o VW Credit, Inc.
PO Box 1889                                    U.S. Federal Office Building          PO Box 9013
Bridgehampton, NY 11932-1889                   201 Varick Street, Room 1006          Addison, Texas 75001-9013
                                               New York, NY 10014-9449

Verizon                                        Vintage Wine Warehouse                Weber & Grahn
P.O. Box 1100                                  Attn: Ronnie Seward                   216 E Montauk Hwy
Albany, NY 12250-0001                          1630 Cody Ave                         Hampton Bays, NY 11946-1902
                                               Ridgewood NY 11385-5734
Weigong Zhang                                         White & Wolnerman, PLLC                              Winters Bros East End
511 Lincoln Street                                    950 Third Avenue, 11th Floor                         P.O. Box 5279
Savannah, GA 31401-5647                               New York, New York 10022-2775                        New York, NY 10008-5279



ARNOLD E REITER                                       Alison D. Bauer                                      Jeffrey Lew Liddle
REITER LAW FIRM                                       Foley Hoag LLP                                       Liddle & Robinson, L.L.P.
75 Montebello Road                                    1301 Avenue of the Americas                          800 Third Avenue
Suffern, NY 10901-3746                                Ste 25th Floor                                       8th Floor
                                                      New York, NY 10019-6036                              New York, NY 10022-7769

Jeffrey Lew Liddle                                    William F. Gray
c/o Third Brevoort                                    Foley Hoag LLP
11 5th Avenue                                         1301 Avenue of hte Americas
New York, NY 10003-4342                               Ste 25th Floor
                                                      New York, NY 10019-6036



                    The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                    by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Bank of America                                       M&T Bank
P.O. Box 15019                                        PO Box 62182
Wilmington, DE 19886-5019                             Baltimore, MD 21264-2182




                  The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Counsel Financial II, LLC                          (u)Kasowitz Benson Torres LLP                        (u)VW Credit, Inc. as servicer for VW Credit
c/o Lippes Mathias Wexler Friedman LLP
50 Fountain Plaza Suite 1700
Buffalo


(u)B4989241.1                                         (d)NYS Department of Taxation & Finance              (d)White & Wolnerman, PLLC
                                                      15 MetroTech Center                                  950 Third Avenue,
                                                      Brooklyn, NY 11201-3818                              11th Floor
                                                                                                           New York, NY 10022-2775


(u)James Halter                                       (u)Tara Liddle                                       End of Label Matrix
                                                                                                           Mailable recipients    97
                                                                                                           Bypassed recipients     8
                                                                                                           Total                 105
